
	
		II
		110th CONGRESS
		1st Session
		S. 196
		IN THE SENATE OF THE UNITED STATES
		
			January 8, 2007
			Mr. Kerry (for himself
			 and Mr. Salazar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend title 5, United States Code, to deny Federal
		  retirement benefits to individuals convicted of certain offenses, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Congressional Pension Accountability
			 Act.
		2.Denial of retirement
			 benefits
			(a)In
			 generalSection 8312(a) of title 5, United States Code, is
			 amended—
				(1)by striking
			 or at the end of paragraph (1), by striking the period at the
			 end of paragraph (2) and inserting ; or, and by inserting after
			 paragraph (2) the following:
					
						(3)was convicted of
				an offense described in subsection (d), to the extent provided by that
				subsection.
						;
				and
				(2)by striking
			 and at the end of subparagraph (A), by striking the period at
			 the end of subparagraph (B) and inserting ; and, and by
			 inserting after subparagraph (B) the following:
					
						(C)with respect to the offenses described
				in subsection (d), to the period after the date of
				conviction.
						.
				(b)Offenses
			 describedSection 8312 of such title 5 is amended by
			 redesignating subsection (d) as subsection (e), and by inserting after
			 subsection (c) the following:
				
					(d)The offenses to
				which subsection (a)(3) applies are the following:
						(1)An offense within
				the purview of—
							(A)section 201 of
				title 18 (bribery of public officials and witnesses); or
							(B)section 371 of
				title 18 (conspiracy to commit offense or to defraud United States), to the
				extent of any conspiracy to commit an act which constitutes an offense within
				the purview of such section 201.
							(2)Perjury committed
				under the statutes of the United States or the District of Columbia in falsely
				denying the commission of any act which constitutes an offense within the
				purview of a statute named by paragraph (1), but only in the case of the
				statute named by subparagraph (B) of paragraph (1).
						(3)Subornation of
				perjury committed in connection with the false denial or false testimony of
				another individual as specified by paragraph (2).
						An
				offense shall not be considered to be an offense described in this subsection
				except if or to the extent that it is committed by a Member of Congress (as
				defined by section 2106, including a Delegate to
				Congress)..
			(c)Absence from
			 United States to avoid prosecutionSection 8313(a)(1) of such
			 title 5 is amended by striking or at the end of subparagraph
			 (A), by striking and at the end of subparagraph (B) and
			 inserting or, and by adding at the end the following:
				
					(C)for an offense
				described under subsection (d) of section 8312;
				and
					.
			(d)Nonaccrual of
			 interest on refundsSection 8316(b) of such title 5 is amended by
			 striking or at the end of paragraph (1), by striking the period
			 at the end of paragraph (2) and inserting ; or, and by adding at
			 the end the following:
				
					(3)if the individual
				was convicted of an offense described in section 8312(d), for the period after
				the
				conviction.
					.
			3.Constitutional
			 authorityThe Constitutional
			 authority for this title is the power of Congress to make all laws which shall
			 be necessary and proper as enumerated in Article I, Section 8 of the United
			 States Constitution, and the power to ascertain compensation for Congressional
			 service under Article I, Section 6 of the United States Constitution.
		4.Effective
			 Date
			This Act,
			 including the amendments made by this Act, shall take effect on January 1,
			 2009.
			
